UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6946



HAYWOOD L. PEELE,

                                               Plaintiff - Appellant,

          versus


MACK JARVIS; DANIEL L. STIENEKE; RANDALL LEE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-108-5-F)


Submitted:   September 30, 1999            Decided:   November 3, 1999


Before WILKINS and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haywood L. Peele, Appellant Pro Se. William McBlief, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood L. Peele seeks to appeal the district court’s judgment

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district court’s order

accepting the magistrate judge’s recommendation and find no re-

versible error. Accordingly, we affirm the appeal on the reasoning

of the district court.      See Peele v. Jarvis, No. CA-98-108-5-F

(E.D.N.C. June 25, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2